DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 12/1/2020.
Claims 1-7 are pending.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scarpelli et al. (US Patent Pub 2018/0219723) of record.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli et al. (US Patent Pub 2018/0219723) of record, in view of Subramanian et al. (US Patent Pub 2007/0276631) of record.
Claims 1-7 are provisionally rejected for nonstatutory double patenting.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scarpelli et al. (US Patent Pub 2018/0219723) (Scarpelli) of record.
In regards to claim 1, Scarpelli discloses a method, implemented by a computer processor (Scarpelli at Fig. 1; paras. 0025-26), of determining causes, comprising:
a.	generating a set of cause indices, wherein respective cause indices include a cause, at least one pattern, and a probability of the cause for the at least one pattern (Scarpelli at paras. 0028, 0038, 0042)1;
b.	receiving a data set (Scarpelli at para. 0049)2;
c.	determining that one or more indexed patterns in the set of cause indices match a pattern in the data set (Scarpelli at paras. 0052, 0059, 0062)3;
d.	retrieving, from the set of cause indices, causes for the one or more indexed patterns matching the pattern in the data set; (Scarpelli at paras. 0062-64, 0080-82)4 and
e.	determining probabilities of the retrieved causes for the pattern in the data set.  Scarpelli at paras. 0080-82.5
In regards to claim 2, Scarpelli discloses the method of claim 1, further comprising:
a.	ranking the retrieved causes based on the probabilities (Scarpelli at paras. 0081, 0101);
b.	selecting at least one cause based on the ranking (Scarpelli at paras. 0081, 0101); and
c.	displaying the selected at least one cause on a user interface.  Scarpelli at paras. 0081, 0101.6
In regards to claim 3, Scarpelli discloses the method of claim 1, wherein the determining that the one or more indexed patterns match the pattern in the data set comprises:
a.	calculating similarity degrees for the pattern in the data set and the one or more indexed patterns matching the pattern in the data set (Scarpelli at para. 0052)7; and
b.	determining that at least one of the similarity degrees is above a threshold similarity degree.  Scarpelli at para. 0055.
In regards to claim 4, Scarpelli discloses the method of claim 1, wherein the determining that the one or more indexed patterns match the pattern in the data set comprises:
a.	calculating similarity degrees for the pattern in the data set and the one or more indexed patterns (Scarpelli at para. 0052)8;
b.	determining that none of the similarity degrees is above a first threshold similarity degree (Scarpelli at para. 0055)9; and 
c.	determining that at least one of the similarity degrees is above a second threshold similarity degree.  Scarpelli at para. 0055.10
In regards to claim 5, Scarpelli discloses the method of claim 1, wherein at least one of the cause indices is a multilevel cause index.  Scarpelli at para. 0083.11
In regards to claim 6, Scarpelli discloses the method of claim 1, wherein the pattern in the data asset is associated with an event.  Scarpelli at para. 0031.12

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli et al. (US Patent Pub 2018/0219723) (Scarpelli) of record, in view of Subramanian et al. (US Patent Pub 2007/0276631) (Subramanian) of record.
In regards to claim 7, Scarpelli discloses the method of claim 1, but does not expressly disclose wherein the data set is test data.  Scarpelli does disclose testing message patterns (i.e., indexed patterns).  Scarpelli at para. 0081.
Subramanian discloses a system and method for assembling a database of causal ladders, which include event occurrences and their correlation to a particular system issue.  Subramanian at para. 0008.  The causal ladders enable a root cause of a potential failure to be identified.  The causal ladders are built on top of a stochastic model based on data from previous failures.  Additionally, the model can continually receive new training information, which allows the causal ladders to be refined with respect to current failure information.  Subramanian at para. 0030.  Thus, Subramanian discloses a data set that is test data or training data.
Scarpelli and Subramanian are analogous art because they are both directed to the same field of endeavor of identifying causes in event data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Scarpelli by adding the feature of wherein the data set is test data, as disclosed by Subramanian.
The motivation for doing so would have been to allow for further refinement of the patterns in Scarpelli.  Scarpelli at para. 0052.  Subramanian at para. 0030.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of copending Application No. 16/157,831. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially the same, except for small differences as a result of the differently claimed embodiments as shown in the table below.  Independent claims are compared in the table below.  Differences are shown in bold.  The dependent claims are essentially the same where claims 2-7 of the instant application correspond to claims 9-14, respectively, and claims 2-6 of the instant application correspond to claims 16-19 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/507,136
16/157,831
1.  A method, implemented by a computer processor, of determining causes, comprising:

     a.  generating a set of cause indices, wherein respective cause indices include a cause, at least one pattern, and a probability of the cause for the at least one pattern;
     b.  receiving a data set;



     c.  determining that one or more indexed patterns in the set of cause indices match a pattern in the data set;

     d.  retrieving, from the set of cause indices, causes for the one or more indexed patterns matching the pattern in the data set; and
     e.  determining probabilities of the retrieved causes for the pattern in the data set.
8.  A system, comprising:
     a.  at least one processing component;
     b.  at least one memory component;
     c.  a set of cause indices, wherein respective cause indices include a cause, at least one pattern, and a probability of the cause for that least one pattern; and
   
  d.  a cause determination module configured to receive a data set, the cause determination module comprising:
	i.  a similarity component configured to:
(1)	determine that one or more indexed patterns in the set of cause indices match a pattern in the data set; and
	ii.  a prediction component configured to:
(1)	retrieve, from the set of cause indices, causes for the one or more indexed patterns matching the pattern in the data set; and
(2)	determine probabilities of the retrieved causes for the pattern in the data set.
1.  A method, implemented by a computer processor, of determining causes, comprising:




     a.  generating a set of cause indices, wherein respective cause indices include a cause, at least one pattern, and a probability of the cause for the at least one pattern;
     b.  receiving a data set;
     c.  determining that one or more indexed patterns in the set of cause indices match a pattern in the data set;
     d.  retrieving, from the set of cause indices, causes for the one or more indexed patterns matching the pattern in the data set; and
     e.  determining probabilities of the retrieved causes for the pattern in the data set.
15.  A computer program product for determining causes, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method, the method comprising:
a.	generating a set of cause indices, wherein respective cause indices include a cause, at least one pattern, and a probability of the cause for the at least one pattern;
b.	receiving a data set;
c.	determining that one or more indexed patterns in the set of cause indices match a pattern in the data set;
d.	retrieving, from the set of cause indices, causes for the one or more indexed patterns matching the pattern in the data set; and
e.	determining probabilities of the retrieved causes for the patterns in the data set.


Response to Amendment
Rejection of Claims 1-7 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-7 is acknowledged.  The rejection to claims 1-7 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1-6 under 35 U.S.C. 102(a)(2)
Applicant’s arguments in regards to the rejections to claims 1-6 under 35 U.S.C. 102(a)(2), have been fully considered  but they are not persuasive.  
In regards to claim 1, Applicant alleges Scarpelli fails to disclose (1) “a set of cause indices, wherein respective cause indices include a cause, at least one pattern, and a probability of the cause for at least one pattern,” (2) “a cause determination module configured to receive a data set,” (3) “a similarity component configured to determine that one or more indexed patterns in the set of cause indices match a pattern in the data set,” (4) “a prediction component configured to retrieve, from the set of cause indices, causes for the one or more indexed patterns matching the pattern in the data set,” and (5) “the prediction component configured to determine probabilities of the retrieved causes for the pattern in the data set.”  Remarks at 5-6.  
In regards to limitation (1), Applicant argues Scarpelli does not disclose a set of cause indices because the claimed cause indices include data patterns that are indexed according to their causes while Scarpelli discloses grouping messages based on similarity to one another and generating signatures for groups of similar messages.  Remarks at 7.  Examiner respectfully disagrees.  Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations described in the specification are not read into the claims.  MPEP 2111.  Here, the limitation recites “a set of cause indices,” which can be given a broadest reasonable interpretation of a set of one cause index.  The limitation further recites each cause index includes a cause, one pattern, and a probability of the cause for the pattern.  The limitation does not specify what type of data constitutes a “cause”, “a pattern” or how a “probability of the cause for the pattern” is represented in the cause index.  Scarpelli discloses a database storing message patterns (i.e., at least one pattern), application alarms (i.e., causes), and correlation factors (i.e., probability of the cause for the pattern).  Scarpelli discloses the correlation values are stored in history, which is interpreted as being stored in the database (i.e., cause index).  Scarpelli at paras. 0028, 0038, 0042, 0044, 0085.  
In regards to limitations (2) through (5), Applicant argues determining the most probable cause of a new data pattern based on its similarity to data patterns in cause indices is not the same as detecting anomalous frequencies of messages matching a given pattern in a given time interval and determining the significance of an anomaly based on correlation with alarms, as disclosed by Scarpelli.  Remarks at 8.  Examiner respectfully disagrees.  Based on the broadest reasonable interpretations of the limitations, they require (2) receiving a data set, (3) determining an index pattern matches a pattern in the data set, (4) retrieving causes for the matched indexed patterns, and (5) determining probabilities of the retrieved causes for the pattern in the data set.  
In regards to limitation (2), Scarpelli discloses continually acquiring raw messages (i.e., receiving a data set).  Scarpelli at para. 0049.
In regards to limitation (3), Scarpelli discloses analyzing the acquired raw messages (i.e., the received data set) to determine whether its pattern matches stored master message pattern (i.e., determining an indexed pattern matches a pattern of the data set).  Scarpelli at paras. 0052, 0059, 0062.
In regards to limitations (4) and (5), Scarpelli discloses analyzing the matched patterns to determine correlations between the log messages (i.e., received data set) and the application alarms (i.e., causes for the event message).  High correlation indicates a high probability that a particular event message is caused by a particular application alarm.  Scarpelli at paras. 0062-64, 0082-84.
For at least these reasons, Examiner asserts Scarpelli discloses the limitations at issue and any remaining limitations recited in claim 1.  
Applicant does not present additional arguments with regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons.
Consequently, the rejection to claims 1-6 under 35 U.S.C. 102(a)(2) is maintained.

Rejection of claim 7 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claim 7 under 35 U.S.C. 103 refers to the arguments presented in regards to claim 8, which are addressed above.  Consequently, the rejection to claim 7 under 35 U.S.C. 103 is maintained for at least the same reasons.

Provisional Rejection of claims 1-7 for nonstatutory obviousness type double patenting
Applicant did not make amendments or file a terminal disclaimer to address the double patenting rejection.  Instead, Applicant requests the rejection be held in abeyance.  Consequently, the provisional rejection of claims 1-7 for nonstatutory obviousness type double patenting is maintained.

Additional Relevant Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Brief descriptions of some are provided below.
Takahashi et al. (US Patent Pub 2005/0172162) discloses a system and method for parsing event records and performing pattern matching to troubleshoot a problem.
Patnaik et al. (US Patent Pub 2011/0172874) discloses a system and method for fault prediction using data mining and pattern matching.
Faroog et al. (US Patent Pub 2011/0295621) discloses a system and method for predicting and prevent adverse events by analyzing causal relationships between events.
Morimura et al. (US Patent Pub 2011/0314330) discloses a system and method to parse data based on predefined rules for pattern matching and correlation.
Barga et al. (US Patent Pub 2013/0117272) discloses a system and method for handling attributes and intervals of big data to analyze and interpret it.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163






	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 A database stores distinct message patterns (i.e., at least one pattern) and their correlation (i.e., probability) with application alarms (i.e., cause).  Correlation is interpreted as probability because it allows for a determination of how likely a message pattern indicates a problem.
        2 Messages are acquired (i.e., receive a data set).
        3 Messages are analyzed to determine whether they match a master log message pattern (i.e., one or more indexed patterns).
        4 Alarms correlated with the message patterns are accessed.
        5 Correlations are calculated between event messages and an application alarm (i.e., determine probabilities between causes for the pattern).  These correlations help determine significance of the application alarm (i.e., cause).
        6 Patterns with the highest scores are shown as being significant and are displayed to the admin.
        7 String distance is interpreted as “calculating a similarity degree”.  A string distance is performed between event messages (i.e., pattern in the data set) and the base patterns (i.e., indexed patterns).  
        8 String distance is interpreted as “calculating a similarity degree”.  A string distance is performed between event messages (i.e., pattern in the data set) and the base patterns (i.e., indexed patterns).  
        9 Not meeting a first threshold similarity degree is interpreted as not matching a first of the many stored base message patterns.
        10 Meeting a second threshold similarity degree is interpreted as matching a particular base message pattern.
        11 The pattern database (i.e., cause indices).  A particular correlation between an event message pattern and an alarm pattern may be computed over several time intervals (i.e., multilevels).
        12 Messages (i.e., data set) are associated with system logs or event data (i.e., associated with an event).